DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 10-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-9, drawn to an actuator and light scanning apparatus, classified in G02B26/0816.
II. Claims 10-17, drawn to a method for driving an object to be driven using an actuator, classified in H02N2/06.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product (e.g., using different drive signals).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter
.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aimono (US 2012/0242191 A1).
	Regarding claim 1, Aimono discloses an actuator comprising: a beam (see Fig. 1: meandering structure on which piezoelectric actuators 6a1-4 & 6b1-4 are formed) configured to support an object to be driven (Fig. 1: 1 – circular mirror); and a drive source formed on the beam (Fig. 1: 6a1-4 & 6b1-4 – piezoelectric actuators), the drive source being driven by a drive signal (paras [0049]-[0051]: via driver 20), so as to drive the object to be driven to swing in a direction of rotating around a predetermined axis (see Fig. 1: about Y axis; para [0033]).  
	Aimono neither teaches nor suggests the rising of the drive signal is formed by a first staircase waveform and a second staircase waveform continuing from the first staircase 
	However, these limitations are seen to define the operation of the claimed actuator, i.e. the type of drive signal applied. “'[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114(II), citing Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function.” MPEP 2114(IV). In this case, because the Aimono actuator includes a drive source capable of receiving drive signals and applying them to cause a swinging motion of the object, it is seen to be capable of performing the above function. It is noted there is currently no evidence of record that the Aimono actuator is incapable of being driven with such a drive signal.
	Regarding claim 2, Aimono discloses the beam includes a plurality of beams extending in a direction vertical to the predetermined axis (see Fig. 1: portions of the meandering structure on which piezoelectric actuators 6a1-4 & 6b1-4 are provided), and adjacent ends of adjacent beams from among the plurality of beams are connected by a turnback so as to form a zigzag-like meandering structure as a whole (see Fig. 1, via end structures running parallel to the Y axis).

	Regarding claims 4-8, Aimono neither teaches nor suggests: ringing generated by the first staircase waveform and ringing generated by the second staircase waveform mutually cancel (claim 4); a height of the first staircase waveform and a height of the second staircase waveform are substantially same (claim 5); a length of the first staircase waveform is other than n times of a ringing wavelength kr of ringing generated by first staircase waveform where n is a positive integer (claim 6); the length of the first staircase waveform is 0.5 kr (claim 7); or a rising section of the sawtooth waveform is a main scan section of scanning by the actuator (claim 8).  
However, these limitations are seen to define the operation of the claimed actuator, i.e. recite characteristics of the drive signal applied. “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114(II), citing Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function.” MPEP 2114(IV). In this case, because the Aimono actuator includes a drive source capable of receiving drive signals and applying them to cause a swinging motion of the object, it is seen to be capable of 
	Regarding claim 9, Aimono discloses a light scanning apparatus comprising: a mirror including a light reflection surface for reflecting light (Fig. 1: 1 – circular mirror); a mirror supporting body configured to support the mirror (Fig. 2: structure on which circular mirror 1 is provided); a drive beam configured to support the mirror supporting body, the drive beam including a plurality of drive beams extending in a direction vertical to a predetermined axis (see Fig. 1: portions running parallel to X axis, spaced apart along the Y axis), adjacent ends of adjacent drive beams from among the plurality of drive beams being connected by a turnback so as to form a zigzag-like meandering structure as a whole (see Fig. 1: meandering structure on which piezoelectric actuators 6a1-4 & 6b1-4 are formed); and a drive source formed on the drive beam (Fig. 1: 6a1-4 & 6b1-4 – piezoelectric actuators), the drive source being driven by a drive signal (paras [0049]-[0051]: via driver 20) so as to drive the mirror supporting body to swing in a direction of rotating around the predetermined axis (see Fig. 1: about Y axis; para [0033]).    
	Aimono neither teaches nor suggests the rising of the drive signal is formed by a plurality of sets of a first staircase waveform and a second staircase waveform continuing from the first staircase waveform. 
However, these limitations are seen to define the operation of the claimed device, i.e. the type of drive signal applied. “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function.” MPEP 2114(IV). In this case, because the Aimono device includes a drive source capable of receiving drive signals and applying them to cause a swinging motion of the object, it is seen to be capable of performing the above function. It is noted there is currently no evidence of record that the Aimono device is incapable of being driven with such a drive signal.
Response to Arguments
	Applicant's arguments submitted 11/13/20 have been considered, but are not found persuasive.
	Applicant argues the rejection under 35 U.S.C. 102(a)(1) is improper because Aimono neither teaches nor suggests the claimed drive source being driven by the claimed drive signal (p. 7 of Remarks).
	Examiner respectfully disagrees. As set forth above and in the previous office action, while Aimono does not disclose the claimed drive signal, Aimono’s actuator is seen to be inherently capable of being driven by such a signal. "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 
	“If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").
	The rejection above, and the rejection in the previous office action, set forth an explanation as to why the Aimono actuator inherently possesses the same characteristics of the claimed invention, i.e. is capable of being driven by the claimed drive signal. The burden shifts to Applicant to demonstrate that Aimono’s actuator does not possess this characteristic. However, there is currently no evidence of record to suggest this feature is not inherent.  It is noted that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872